DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is in response to the Amendment filed on 03/05/2021.  Claims 1 and 22 have been amended, and claims 11-12, 14, and 20 were previously cancelled.  Claims 1-10, 13, 15-19, and 21-22 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10, 13, 15-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitation “generate personalized content on the given website for the user in real time upon finding the score is greater than the score threshold, wherein the personalized content is based upon the user and the predefined action” does not appear to be supported by the specification.  While paragraphs [0049], [0062] disclose the generation of a score in real time, there does not appear to be any mention of generating personalized content in real time.  Furthermore, there does not appear to be any indication of the generation of personalized content.  While paragraph [0068] indicates that content may be created, there is no indication that the content is personalized.  Moreover, even if paragraph [0068] indicated that the content was personalized, the specification still fails to disclose how the personalized content is based upon the user and the predefined action.  For example, if the user has shown to click on football scores, does the generated personalized content consist of content related to just football, or to sports in general?  Does the personalized content consist of content that the user has previously expressed interest in, or does it consist of unrelated content in order to possibly expand the interests of the user?  The specification fails to disclose any specific algorithm/formula/methodology detailing how personalized content is generated based on the user and the predefined action.  Therefore, it is found that the inventors were not in possession of an invention capable of performing the claimed function.
Regarding claim 1, the limitation “determine whether the user target has performed a predefined action determined by formed couplets that led up to converting event sequence for previous users
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “Determine whether the user target has performed a predefined action determined by formed couplets that led up to converting event sequence for previous user” is indefinite.  The manner in which the claim is written renders the metes and bound of the claim unclear.  The Examiner points to paragraph [0076] which states, in part, “The scoring probability server 40, through the profiling and scoring application 208, can utilize a number of different approaches to determine a score for a particular sequence. For example, consider a sequence: ABDCBDBCA, with the set {A,B,C,D} corresponding to interest/product categories. In this example, the sequence is a collection of steps in a user’s browsing session, and categories are URL’s as grouped into bins. The bin grouping can be based upon a mapping conform from a client. The profiling and scoring application 208 looks at the transitions or couplets (i.e., the transition from one category at sequence x to another one at sequence x+1 as shown in Table 1.1 below), thereby cutting the sequence in several little pieces.”   The emphasized portion is an indication that the couplets are a part of the sequence itself.  Therefore it is unclear as to how a couplet may lead up to a converting event sequence.  Further, it is unclear as to what a “converting event sequence for previous users” is.    Did all previous users follow a particular single conversion event sequence?  For sake of examination, the Examiner shall interpret the limitation as “determine whether the user has performed a predefined action” with no consideration given to the portion “determined by formed couplets that led up to converting event sequence for previous users.
Regarding claim 21, the limitation “…wherein the user is a new user, wherein the processor is further configured to generate the user profile for the new user, wherein the profile includes the segment interests, the event sequences, and the score” is indefinite.  Claim 1 features the limitation “a memory including a database, the database including a profile associated with the user”.  Further, claim 9 states “…wherein the processor is further configured to update the user profile for the user, wherein the profile includes the segment interests, the event sequences, and the score”.  It is unclear as to how the profile may be generated if it is already stored in the memory.  In other words, if the profile already exists, it cannot be generated.
Dependent claims are rejected as well since they inherit the limitations of independent claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites (additional limitations crossed out):
A probability scoring server configured to determine the probability of a target user converting on a given website, the probability scoring server comprising:
a)    
with a plurality of users including the plurality of users including the target user: and
b)    


ii)    parse out the actions to form segment interests of the target user:
iii)    generate event sequences from the actions, the profile, and, when present, the cookie of the users, including past converting event sequences of the users: and
iv)    generate a score for the target user from the segment interests of the target user and the event sequences of the target user by applying a mean calculation to the past converting event sequence occurring within the segment interests, wherein the score is the probability of any one of the users converting on the given website;
v)    determine whether the target user has performed a predefined action determined by formed couplets that led up to converting event sequence for previous users:
vi)    evaluate the score to a score threshold upon finding the target user has performed the predefined action; and
vii) generate personalized content 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, as well as advertising activities.  That is, other than reciting the steps as being performed by a “server” comprised of a “processor” 
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional element of a “processor” to perform the steps.  These additional elements are recited at a high level of generality (see at least Para. [0030]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  receive actions of the user on the given website from a server associated with the given website and the profile of the user and, if present, a cookie associated with the user from a user device used by the user to access the given website”.  However, these elements are merely extra-solution activity.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, the step of “generate personalized content on the given website for the user in real time upon finding the score is greater than the score threshold” merely amounts to indicating a field of use or technological environment (i.e. a computer environment) in which to apply the judicial exception, does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the element of “receive actions of the user on the given website from a server associated with the given website and the profile of the user and, if present, a cookie associated with the user from a user device used by the user to access the given website” does not amount to significantly more than the judicial exception because it is a well-understood, routine, and conventional function.  The receiving of actions is deemed conventional as evidenced by Symantec which featured receiving or transmitting data 
Claims 2-10, and 13-22 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8,527,350) in view of Selinger (US 2009/0281923), Shamir (US 2013/0325603) and Parekh (US 2009/0240677).
Regarding claim 1, Ma discloses a probability scoring server configured to determine the probability of a target user converting on a given website, the probability scoring system comprising:
A memory (Col. 9, Lines 54-55);
A processor configured to:
Receive actions of the target user; and
Generate event sequences from the actions, the profile, and, when present, the cookie of the user including past converting event sequences of the user.
Ma discloses a system that features “event mapping”, wherein events (i.e. actions) associated with a user are timestamped (i.e. generate event sequences) (see at least Fig. 4 and accompanying text).   The Examiner notes that since the actions are received from the profile of a user that since the event sequences are generated from the actions, they are inherently generated from the profile.    
Ma does not disclose a database, the database including a plurality of profiles associated with a plurality of users including the plurality of users including the user.  Selinger discloses profile attributes stored in data repositories (Para. [0082]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to store profile attributes in a database as taught by Selinger since the profile attributes may be used to provide targeted content to a user (Para. [0080])
While Ma does disclose a processor, Ma does not disclose wherein upon being activated by a universal tag found on the given website by the user, the processor is configured to:
Receive actions of the users on the given website from a server associated with the given website and the profile of the target user and, if present, a cookie associated with the target user from a user device used by the target user to access the given website.  Selinger teaches a targeted content request script making a call to a system to provide targeted content based upon profile attributes of a user , wherein the profile attributes include the number of site visits in which the targeted content request script is embedded (i.e. actions on the given website) (Paras. [0080], [0082]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to receive profile attributes of a user in response to a script call as taught by Selinger since the attributes may be used to provide targeted content to the user (Para. [0080]).
Ma also does not disclose parse out the actions to form segment interests of the target user.  Shamir teaches the analyzing of history data for a user identifier (i.e. past actions) to identify one or more interest categories (Para. [0029]).    It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to identify interest categories of a user as taught by Shamir since it may be used in the selection of relevant content for the user (Para. [0026]).
Ma also does not disclose generate a score for the target user from the segment interests of the target user and the event sequences of the target user by applying a mean calculation to the converting event sequence occurring within the segment interests, wherein the score is the probability of any one of the users converting on the given website.  Shamir discloses a system that analyzes history 
Ma also does not disclose:
Determine whether the target user has performed a predefined action determined by formed couplets that led up to converting event sequence for previous users;
Evaluate the score to a score threshold upon finding the target user has performed the predefined action; and
Generate personalized content on the given website for the target user in real time upon finding the score is greater than the score threshold, wherein the personalized content is based upon the target user and the predefined action 
In light of the 112 rejection above, Parekh teaches the limitations.  Parekh teaches presenting a personalized search results page (i.e. personalized content) to a user if the engagement index (i.e. probability of conversion) of the user meets a threshold, in response to a query (i.e. predetermined action) (Claim 1, Para. [0031]), and wherein the personalized layout is based upon user behavior (Para. [0011]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to present a personalized search results page if a user’s engagement index meets a threshold as taught by Parekh since it would take into account the user who has issued the query (i.e. determined by formed couplets that led up to converting event sequence for previous users.  However, the predefined action being determined by past converting sequence for all users is simply a label for the predefined action and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the particular way in which the predefined action is determined) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the predefined action of Parekh be determined by past converting event sequence for all users because the manner in which the predefined action is determined does not functionally alter or relate to the steps of the method and merely labeling the information differently from that of the prior art does not patentably distinguish the claimed invention.
Regarding claim 2, Ma discloses the server of claim 1, wherein the actions comprise events and conversions.  Fig. 4 indicates that event types (i.e. actions) may consist of clicks and conversions.
Regarding claim 3, Ma discloses the server of claim 2, wherein the processor is further configured to generate the event sequences by sequencing the events and the conversions in order of occurrence in relation to one another.  
Regarding claim 4, Ma discloses the server of claim 3, wherein the event sequences include data regarding exposures to interest categories and time spent within each exposure.  Ma discloses the determining of time window counts (i.e. time spent within each exposure) by counting a number of advertising events within each window, wherein the advertising events are associated with a particular advertisement (i.e. interest category) (see at least Col. 2, Lines 6-16).
Regarding claim 13, Ma does not disclose the server of claim 1, wherein the mean calculation employs a Bayesian mean calculation.  Shamir discloses a system that analyzes history data for a user and determines a likelihood value representing the likelihood that the user will click on presented content, wherein the likelihood value is determined using a Bayesian network (i.e. Bayesian mean calculation) (Para. [0028]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to determine a likelihood value for a user based on history data as taught by Shamir since it may be used in the selection of relevant content for the user (Para. [0026]). 
Regarding claim 15, Ma does not disclose the server of claim 1, wherein the segment interests and sequence of events form couplets to show an interest within a category and the transition to another interest which measure the sustained within interest intensity of the user and the between interest variability and intensity of the user respectively, wherein the score is calculated from the couplets.  Shamir discloses the analysis of history data of a user wherein the analysis includes determining that the user clicked on content of a particular category (i.e. segment interest and sequence of event form couplet) (Para. [0030]).  The Examiner asserts that the claim language indicating that the couplets are formed to show “an interest within a category and the transition to another interest…” is a statement of intended use and fails to result in a manipulative difference between the claimed invention and the prior art.  It would have been 
Regarding claim 16, Ma discloses the server of claim 1, wherein the actions comprise raw events and raw conversions, wherein the processor is further configured to import and create event lists and conversion lists from the raw events and the raw conversions, wherein the sequence of events is generated from the event lists and the conversion lists.  Ma discloses a system that features “event mapping” (i.e. event lists and conversion lists), wherein events associated with a user such as clicks and conversions (i.e. raw events and conversions) are timestamped (i.e. generate event sequences) (see at least Fig. 4 and accompanying text).
Regarding claim 17, Ma discloses the server of claim 1, wherein the event sequences are utilized to determine the correct marketing channel from which an event originated in order to distribute credit.  Ma discloses utilizing a time window count (i.e. event sequence) to determine a credit that represents a strength of association between an advertisement (marketing channel) and a conversion event (Col. 2 Lines 7-17).
Regarding claim 22, Ma does not disclose the server of claim 1, wherein the segment interests and the sequences of events in combination form couplets that show an interest within a category and an transition to another category.  Shamir discloses the analysis of history data of a user wherein the analysis includes determining that the user clicked on content of a particular category (i.e. segment interest and sequence of event form couplet) (Para. [0030]).  The Examiner asserts that the claim language indicating that the couplets are formed to show “an interest within a category and the transition to another category” is a statement of intended use and fails to result in a manipulative difference between the claimed invention and the prior art.  It .

Claims 5, 6, 8, and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Selinger, Shamir, and Parekh, and in further view of Kee (US 2014/0214535)
Regarding claim 5, Ma, Selinger, Shamir, and Parekh do not disclose the server of claim 1, wherein the processor is further configured to generate the score by determining the probability of a conversion within the segment interest.   Kee teaches the determination of a “conditional probability of conversion” that is based upon an identified sequence from the user’s history (i.e. sequence of the actions of the user) and a candidate content item a set of content items (i.e. segment interests) (see at least Paras. [0003], [0020], and [0023]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to determine a conditional probability of conversion as taught by Kee since it may be used in the calculation of bids for display of content (Abstract).
Regarding claim 6, Ma, Selinger, Shamir, and Parekh do not disclose the server of claim 5, wherein determining the probability comprises finding marginal probabilities of the conversion.  Kee teaches the determination of a “conditional probability of conversion” (i.e. marginal probability) that is based upon an identified sequence from the user’s history (i.e. sequence of the actions of the user) and a candidate content item a set of content items (i.e. segment interests) (see at least Paras. [0003], [0020], and [0023]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to determine a conditional 
Regarding claim 8, Ma, Selinger, Shamir, and Parekh do not disclose the server of claim 5, wherein determining the probability further is based on the time spent on the segment interest.  Kee teaches the extraction of user data that includes time spent watching a video content item, and time spent on a landing page, wherein the extracted data is used to classify a sequence and a conversion probability is then determined for said sequence (see at least Figs. 3 and 4, and Para. [0076]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to determine a conditional probability of conversion as taught by Kee since it may be used in the calculation of bids for display of content (Abstract).
Regarding claim 10, Ma, Selinger, Shamir, and Parekh do not disclose the server of claim 1, wherein the processor is further configured to generate multiple scores and combine the multiple scores to generate a customer life-cycle for the user.  Kee teaches an allocation score (i.e. customer life-cycle) based on adding a probability of conversion to an intermediate allocation score (i.e. combining of multiple scores) (Para. [0068]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma, Selinger, Shamir, and Parekh to determine an allocation score as taught by Kee since the score may be used in the selection of content items (Para. [0069]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Selinger, Shamir, Parekh, and Kee (US 2014/0214535), and in further view of Betz (US 8,577,726),  Chalawsky (US 8,583,484) and Frazer (US 2010/0049538).
Regarding claim 7, Ma, Selinger, Shamier, Parekh, and Kee do not disclose the server of claim 6, wherein finding the marginal probabilities further comprises:
Finding the probability of an observed event is a converting event.  Chalawsky teaches the estimation of the average number of times an audience member plays an ad stream before clicking on the ad’s companion element (i.e. converting event) (Col. 19, Lines 12-17).  The Examiner asserts that since the reference is determining the number of times an audience member performs an action before converting, that it is indeed inherently determining the probability that a specific time the audience member performs the action is the converting event.  For example, if a user typically performs 8 actions before converting, then the probability that the first action is a convertible event would be relatively low.
Finding the probability of a conversion occurring at a certain point in a sequence over the segment interest.  Frazer teaches the determining of the probability of a future event (i.e. conversion) occurring in a first selected time period (i.e. certain point in a sequence) (Para. [0047]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma, Selinger, Shamir, Parekh, and Kee to predict the probability of an event occurring at a selected time period as taught by Frazer since it may be used in selecting the best action so that the predictions made can be leveraged across customers and products to meet business goals and objectives (Para. [0045]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Selinger, Shamir, and Parekh and in further view of Harinarayan (US 2009/0006974).
Regarding claim 9, Ma, Selinger, Shamir, and Parekh do not disclose the server of claim 1, wherein the processor is further configured to generate or update the user profile for the user, wherein the profile includes the segment interests, the event sequences, and the score.  Harinarayan teaches the storing of a user profile that contains a user's favorite categories, concepts, and/or websites (i.e. segment interests) and browsing events (i.e. event sequences) (see at least Para. [0007]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma, Selinger, Shamir, and Parekh to store a user profile as taught by Harinarayan since the profile may be used to provide content to the user (Para. [0023]).  
While Harinarayan teaches the storing of a user profile, Harinarayan does not disclose that the user profile includes a score.  However, the Examiner asserts that the inclusion of a score in the user profile is simply a label for the profile and adds little, if anything to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a score in the user profile of Harinarayan because the type of information included in the user profile does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Regarding claim 21, Ma, Selinger, Shamir, and Parekh do not disclose the server of claim 1, wherein the user is a new user, wherein the processor is further configured to generate the user profile for the new user, wherein the profile includes the segment interests, the event sequences, and the score.  In light of the 112 rejection above, it is found that Harinarayan teaches the limitation.  Harinarayan teaches the storing of a user profile that contains a user's favorite categories, concepts, and/or websites (i.e. segment interests) and browsing events (i.e. event sequences) (see at least Para. [0007]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma, Selinger, Shamir, and Parekh to store a user profile as taught by Harinarayan since the profile may be used to provide content to the user (Para. [0023]).  
While Harinarayan teaches the storing of a user profile, Harinarayan does not disclose that the user profile includes a score.  However, the Examiner asserts that the inclusion of a score in the user profile is simply a label for the profile and adds little, if anything to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a score in the user profile of Harinarayan because the type of information included in the user profile does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Selinger, Shamir, and Parekh, and in further view of Cantu-Paz (US 2009/0276729).
Regarding claim 18, Ma does not disclose the server of claim 1, wherein the processor is further configured to:
Retrieve visitor information from the profile associated with the user from the database upon receiving the actions, wherein the visitor information comprises previous session information including the time of the last page request/event. Selinger discloses a targeted content request script making a call to a system to provide targeted content based upon profile attributes of a user , wherein the profile attributes include page view history (i.e. time of last page request/event) (Paras. [0080], [0082]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to receive profile attributes of a user in response to a script call as taught by Selinger since the attributes may be used to provide targeted content to the user (Para. [0080]).
Ma, Selinger, Shamir, and Parekh do not disclose add older event sequences from the visitor information to the event sequences generated when the actions received occurs within a predetermined time of the last page request/event.  Cantu-Paz teaches the use of a sliding window featuring interaction data that occurs within a time period (Fig. 1, Paras. [0016]-[0019]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ma to collect the interaction data  within a sliding window as taught by Cantu-Paz since the data within the window may be related (Para. [0003]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Selinger, Shamir, and Parekh and in further view of Kalavade (US 2009/0138427).
Regarding claim 19, Ma, Selinger, Shamir, and Parekh do not disclose the server of claim 1, wherein the processor is further configured to map a URL corresponding to the website.  Kalavade teaches a system wherein a URL may be mapped to a specific category (Para. [0129]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify 

Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant again argues support for “generate personalized content on the given website for the user in real time upon finding the score is greater than a score threshold…” may be found in paragraph [0070].  The Examiner respectfully disagrees.  As stated in the previous Office Action, a review of the paragraphs did not reveal support for the real-time generation of personalized content.  Paragraph [0005] states, in part “Once the content has been generated, the scoring probability vendor 40 supplies content to the internet enabled device 20 via the vendor server 30 to be displayed to the user (step 470).”  This is not an indication of the content being personalized, nor is it an indication of the content being generated in real time.  It is merely a statement that content is generated. 
The Examiner notes that the rejection of claim 21 under 35 U.S.C. 112 (b) was not addressed by the Applicant.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the Step 2A, Prong 1 analysis was performed in a piecemeal fashion.  The examiner respectfully disagrees.  In accordance with the 2019 PEG, the Examiner identified the specific limitations in the claim under examination that the Examiner believed to 
Applicant argues that the claims are directed to solving a problem particular to technology.  First, the Examiner notes that whether the claims solve a technological problem is not considered under Step 2A, Prong 1, and is instead considered under Step 2A, Prong 2.  Next, even if the claims solve the problem of “when to present to a user an event for conversion at the likeliest time when conversion will occur based upon the user’s past actions and event exposures”, it is not a problem rooted in technology.  If anything, the claims merely present an improvement to a business method (i.e. determining the best time to present content).
Applicant argues that “the claims are more than a drafting effort, and do not monopolize the judicial exception”.  The Examiner respectfully disagrees. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp.
The claims are not like Diamond v. Diehr because the claims merely indicate a technological environment in which to apply the judicial exception.  
Applicant’s arguments that the claims are like McRO are not persuasive.  As stated above, the claims do not provide a technical solution to a technical problem.
Applicant’s argument that the claims are like Example 40 are not persuasive.  Example 40 was found to provide an improvement in network monitoring (i.e. a technical improvement).  As stated above, the claims do not provide a technical solution to a technical problem.
Applicant argues that the steps of “receive actions of the user on the given website from a server associated with the given website and the profile of the user and, if present, a cookie associated with the user from a user device used by the user to access the given website” and “generate personalized content on the given website for the user in real time upon finding the score is greater than the score threshold” are not extra-solution activities.  The receiving of actions of a user is indeed extra-solution activity since it merely describes the gathering of data (see MPEP 2106.05(g)).  Applicant’s arguments regarding “generating personalized content…” not being extra-solution activity is moot due to the modification of the 101 rejection.  Examiner has clarified that the step merely indicates a field of use/technological environment in which to apply the judicial exception.
Applicant argues that the claims include “significantly more”.  The Examiner respectfully disagrees.  The claims do not improve the functioning of a computer, or to any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; apply or use  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Parekh fails to disclose “determine whether the target user has performed a predefined action determined by formed couplets that led up to converting event sequence for previous users”.  The Examiner respectfully disagrees.  In light of the 112 rejections, it was found that Parekh was applicable.  
Applicant further argues that the search query of Parekh is not a predefined action.  The Examiner respectfully disagrees.  The Applicant has merely made a conclusory statement and has provided no evidence displaying that a search query is not a predefined action.  The rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SAM REFAI/Primary Examiner, Art Unit 3681